In the United States Court of Federal Claims
                                    OFFICE OF SPECIAL MASTERS
                                          Filed: July 15, 2021

* * * * * * * * * * * *                                *
SAURABH AGARWAL and                                    *
MUKTA AGARWAL, as guardians of the                     *
estate of RADHIKA AGARWAL,                             *        UNPUBLISHED
                                                       *
                  Petitioners,                         *        No. 16-191V
                                                       *
v.                                                     *        Special Master Gowen
                                                       *
SECRETARY OF HEALTH                                    *        Damages; Off-Table Injury; Tetanus-
AND HUMAN SERVICES,                                    *        Diphtheria-Acellular Pertussis (TDaP);
                                                       *        Meningococcal (Menactra); Autoimmune
                  Respondent.                          *        Limbic Encephalitis; FIRES.
*    * *     *    * * * *           *    *   *    *    *

Ronald C. Homer and Meredith Daniels, Conway, Homer, P.C., Boston, MA, for petitioners.
Camille C. Collett, United States Department of Justice, Washington, DC, for respondent.

                                        DECISION ON DAMAGES1

       On February 8, 2016, Saurabh and Mukta Agarwal, on behalf of their then-minor
daughter Radhika Agarwal (R.A.), filed a petition in the National Vaccine Injury Compensation
Program.2 Petition (ECF No. 1). Petitioners alleged that as a result of receiving tetanus-
diphtheria-acellular pertussis (Tdap) and meningococcal (Menactra) vaccines on August 5, 2013,
R.A. developed autoimmune limbic encephalitis (ALE) with the associated biomarker of GAD
antibodies, and the residual effects of cognitive deficits and intractable epilepsy. Respondent
recommended against compensation. Respondent’s Report filed February 27, 2017 (ECF No.
35). Each party submitted expert reports and an entitlement hearing was held on November 14 –

1
  Pursuant to the E-Government Act of 2002, see 44 U.S.C. § 3501 note (2012), because this opinion contains a
reasoned explanation for the action in this case, I intend to post it on the website of the United States Court of
Federal Claims. The court’s website is at http://www.uscfc.uscourts.gov/aggregator/sources/7. Before the opinion is
posted on the court’s website, each party has 14 days to file a motion requesting redaction “of any information
furnished by that party: (1) that is a trade secret or commercial or financial in substance and is privileged or
confidential; or (2) that includes medical files or similar files, the disclosure of which would constitute a clearly
unwarranted invasion of privacy.” Vaccine Rule 18(b). An objecting party must provide the court with a proposed
redacted version of the opinion. Id. If neither party files a motion for redaction within 14 days, the opinion will be
posted on the court’s website without any changes. Id.

2
  The National Vaccine Injury Compensation Program is set forth in Part 2 of the National Childhood Vaccine
Injury Act of 1986, Pub. L. No. 99-660, 100 Stat. 3755, codified as amended, 42 U.S.C. §§ 300aa-10 to 34 (2012)
(hereinafter “Vaccine Act” or “the Act”). Hereinafter, individual section references will be to 42 U.S.C. § 300aa of
the Act.
15, 2018. Transcript (ECF Nos. 89-90). Following the submission of post-hearing briefs, I
issued a ruling concluding that petitioners, on behalf of R.A., had established causation-in-fact
and were therefore entitled to compensation. Ruling on Entitlement filed August 31, 2020 (ECF
No. 117).

       Petitioners have now been appointed as guardians of R.A.’s estate and her person. Pet
.Ex. 51; see also Pet. Mot. to Amend Case Caption filed October 15, 2020 (ECF No. 123);
granted by Order filed October 15, 2020 (ECF No. 125).

        On July 15, 2021, respondent filed a proffer on an award of compensation, which
indicates petitioners’ agreement to compensation on the terms set forth therein. Proffer (ECF
No. 143). The proffer is attached hereto as Appendix A.

        Consistent with the terms of the proffer, I hereby award the following compensation
for all damages that would be available under 42 U.S.C. § 300aa-15(a):

       A. A lump sum payment of $2,022,234.46, representing compensation for life care
          expenses in the first year after judgment ($615,688.80), lost future earnings
          ($1,156,545.66), and pain and suffering ($250,000.00), in the form of a check
          payable to petitioners as guardian(s)/ conservator(s) of the estate of R.A., for the
          benefit of R.A.

       B. A lump sum payment of $84,643.06, representing compensation for past
          unreimbursable expenses, in the form of a check payable to petitioners, Saurabh
          Agarwal and Mukta Agarwal.

       C. A lump sum payment of $812,257.97, representing compensation for satisfaction
          of the Illinois Department of Healthcare and Family Services Medicaid lien,
          payable jointly to petitioners, and mailed to:

                         Illinois Department of Healthcare and Family Services
                                         Bureau of Collections
                                       Technical Recovery Section
                                             P.O. Box 19174
                                     Springfield, Illinois 62794-9174
                                      Case No.: 94-238-0010641621
                                         Attn: Tammy Roberts

           Petitioners agree to endorse this payment to the Illinois Department of
           Healthcare and Family Services.

       D. An amount sufficient to purchase the annuity contract, subject to the conditions
          described in the proffer.




                                                2
       Accordingly, the Clerk of Court SHALL ENTER JUDGMENT in accordance with the
terms of the proffer and this decision.3

        IT IS SO ORDERED.
                                                                       s/Thomas L. Gowen
                                                                       Thomas L. Gowen
                                                                       Special Master




3
 Entry of judgment is expedited by each party’s filing notice renouncing the right to seek review. Vaccine Rule
11(a).



                                                         3
             IN THE UNITED STATES COURT OF FEDERAL CLAIMS
                          OFFICE OF SPECIAL MASTERS
__________________________________________
                                           )
SAURABH AGARWAL and MUKTA                  )
AGARWAL, guardians of the estate of        )
RADHIKA AGARWAL,                           )
                                           )
                  Petitioners,             )
                                           )
      v.                                   )  No. 16-191V
                                           )  Special Master Gowen
SECRETARY OF THE DEPARTMENT OF             )  ECF
HEALTH AND HUMAN SERVICES,                 )
                                           )
                  Respondent.              )
__________________________________________)

               RESPONDENT’S PROFFER ON AWARD OF COMPENSATION

         In his Ruling on Entitlement issued on August 31, 2020, Special Master Gowen found

that a preponderance of the evidence supported petitioners’ claim that after receiving the Tdap

and Menactra vaccinations on August 5, 2013, Radhika Agarwal (R.A.) developed autoimmune

limbic encephalitis (ALE) with the associated biomarker of GAD antibodies, and the residual

effects of cognitive deficits and intractable epilepsy. See Ruling on Entitlement (Document 117,

filed August 31, 2020). Respondent now proffers the following regarding the amount of

compensation to be awarded.1

I.       Items of Compensation

         A.       Life Care Items


         1
           The parties have no objection to the amount of the proffered award of damages. However, respondent
reserves his right, pursuant to 42 U.S.C. § 300aa-12(f), to seek review of the special master’s August 31, 2020 ruling
on entitlement, finding petitioners entitled to an award under the Vaccine Act. This right accrues following issuance
of the damages decision.




                                                         -1-
         Respondent engaged life care planner, M. Virginia Walton, M.S.N., RN, FNP, CLCP,

and petitioners engaged Maureen Clancy, RN, BSN, CLCP, to provide an estimation of R.A.’s

future vaccine-injury related needs. For the purposes of this proffer, the term “vaccine related”

is as described in the Special Master’s Ruling on Entitlement. All items of compensation

identified in the life care plan are supported by the evidence and are illustrated by the chart

entitled Appendix A: Items of Compensation for R.A., attached hereto as Tab A. 2 Petitioners

agree.

         B.       Lost Future Earnings

         The parties agree that based upon the evidence of record, R.A. will not be gainfully

employed in the future. Therefore, respondent proffers that R.A. should be awarded lost future

earnings as provided under the Vaccine Act, 42 U.S.C. § 300aa-15(a)(3)(B). Respondent

proffers that the appropriate award for R.A.'s lost future earnings is $1,156,545.66. Petitioners

agree.

         C.       Pain and Suffering

         Respondent proffers that R.A. should be awarded $250,000.00 in actual pain and

suffering. See 42 U.S.C. § 300aa-15(a)(4). Petitioners agree.

         D.       Past Unreimbursable Expenses

         Evidence supplied by petitioners documents their expenditure of past unreimbursable

expenses related to R.A.’s vaccine-related injury. Respondent proffers that petitioners should be

awarded past unreimbursable expenses in the amount of $84,643.06. Petitioners agree.


         2
           The chart at Tab A illustrates the annual benefits provided by the life care plan. The annual benefit years
run from the date of judgment up to the first anniversary of the date of judgment, and every year thereafter up to the


                                                         -2-
         E.       Medicaid Lien

         Respondent proffers that R.A. should be awarded funds to satisfy an Illinois Department

of Healthcare and Family Services Medicaid lien in the amount of $812,257.97, which

represents full satisfaction of any right of subrogation, assignment, claim, lien, or cause of action

the Illinois Department of Healthcare and Family Services may have against any individual as a

result of any Medicaid payments the Illinois Department of Healthcare and Family Services has

made to or on behalf of R.A. from the date of her eligibility for benefits through the date of

judgment in this case as a result of her vaccine-related injury suffered on or about August 5,

2013, under Title XIX of the Social Security Act.

II.      Form of the Award

         The parties recommend that the compensation provided to R.A. should be made through

a combination of lump sum payments and future annuity payments as described below, and

request that the Special Master’s decision and the Court’s judgment award the following: 3

         A. A lump sum payment of $2,022,234.46, representing compensation for life care

expenses in the first year after judgment ($615,688.80), lost future earnings ($1,156,545.66), and

pain and suffering ($250,000.00), in the form of a check payable to petitioners as guardian(s)/

conservator(s) of the estate of R.A., for the benefit of R.A.




anniversary of the date of judgment.

         3  Should R.A. die prior to entry of judgment, the parties reserve the right to move the Court for appropriate
relief. In particular, respondent would oppose any award for future medical expenses, lost future earnings, and
future pain and suffering.




                                                         -3-
        B. A lump sum payment of $84,643.06, representing compensation for past

unreimbursable expenses, in the form of a check payable to petitioners, Saurabh Agarwal and

Mukta Agarwal.

        C. A lump sum payment of $812,257.97, representing compensation for satisfaction of

the Illinois Department of Healthcare and Family Services Medicaid lien, payable jointly to

petitioners and , and mailed to:

                         Illinois Department of Healthcare and Family Services
                                         Bureau of Collections
                                      Technical Recovery Section
                                            P.O. Box 19174
                                    Springfield, Illinois 62794-9174
                                     Case No: 94-238-0010641621
                                         Attn: Tammy Roberts

Petitioners agree to endorse this payment to the Illinois Department of Healthcare and Family

Services.

        D. An amount sufficient to purchase the annuity contract, 4 subject to the conditions

described below, that will provide payments for the life care items contained in the life care plan,

as illustrated by the chart at Tab A attached hereto, paid to the life insurance company 5 from


         4
           In respondent’s discretion, respondent may purchase one or more annuity contracts from one or more life
insurance companies.
        5
          The Life Insurance Company must have a minimum of $250,000,000 capital and surplus, exclusive of
any mandatory security valuation reserve. The Life Insurance Company must have one of the following ratings
from two of the following rating organizations:

                 a. A. M. Best Company: A++, A+, A+g, A+p, A+r, or A+s;

                 b. Moody's Investor Service Claims Paying Rating: Aa3, Aa2, Aa1, or Aaa;

                 c. Standard and Poor's Corporation Insurer Claims-Paying Ability Rating: AA-, AA, AA+, or
                 AAA;



                                                       -4-
which the annuity will be purchased.6 Compensation for Year Two (beginning on the first

anniversary of the date of judgment) and all subsequent years shall be provided through

respondent's purchase of an annuity, which annuity shall make payments directly to petitioners

only so long as R.A. is alive at the time a particular payment is due. At the Secretary’s sole

discretion, the periodic payments may be provided to petitioners in monthly, quarterly, annual or

other installments. The "annual amounts" set forth in the chart at Tab A describe only the total

yearly sum to be paid to petitioners and do not require that the payment be made in one annual

installment.

                   1.      Growth Rate

         Respondent proffers that a four percent (4%) growth rate should be applied to all non-

medical life care items, and a five percent (5%) growth rate should be applied to all medical life

care items. Thus, the benefits illustrated in the chart at Tab A that are to be paid through annuity

payments should grow as follows: four percent (4%) compounded annually from the date of

judgment for non-medical items, and five percent (5%) compounded annually from the date of

judgment for medical items. Petitioners agree.

                   2.      Life-Contingent Annuity

             The petitioners will continue to receive the annuity payments from the Life Insurance

Company only so long as R.A. is alive at the time that a particular payment is due. Written




                   d. Fitch Credit Rating Company, Insurance Company Claims Paying Ability Rating: AA-, AA,
                   AA+, or AAA.
         6
           Petitioners authorize the disclosure of certain documents filed by the petitioners in this case consistent
with the Privacy Act and the routine uses described in the National Vaccine Injury Compensation Program System
of Records, No. 09-15-0056.


                                                         -5-
notice shall be provided to the Secretary of Health and Human Services and the Life Insurance

Company within twenty (20) days of R.A.’s death.

              3.      Guardianship

       The petitioners have been appointed the guardians of R.A.’s estate. See Exhibit 49

(Document 121-1, filed on November 15, 2020).

III.   Summary of Recommended Payments Following Judgment

       A.     Lump Sum paid to the petitioners:                                  $2,022,234.46

       B.     Past unreimbursable expenses payable to petitioners:               $   84,643.06

       C.     Medicaid lien:                                                     $ 812,257.97

       D.     An amount sufficient to purchase the annuity contract described
              above in section II. D.




                                              -6-
                       Respectfully submitted,

                       BRIAN M. BOYTON
                       Acting Assistant Attorney General

                       C. SALVATORE D’ALESSIO
                       Acting Director
                       Torts Branch, Civil Division

                       HEATHER L. PEARLMAN
                       Deputy Director
                       Torts Branch, Civil Division

                       DARRYL R. WISHARD
                       Assistant Director
                       Torts Branch, Civil Division

                       /s/Camille M. Collett
                       CAMILLE M. COLLETT
                       Trial Attorney
                       Torts Branch, Civil Division
                       U. S. Department of Justice
                       P.O. Box l46, Benjamin Franklin Station
                       Washington, D.C. 20044-0146
                       Direct dial: (202) 616-4098
                       E-mail: Camille.M.Collett@usdoj.gov

Dated: July 15, 2021




                         -7-
                                                 Appendix A: Items of Compensation for R.A.                                          Page 1 of 24

                                           Lump Sum
                                          Compensation    Compensation   Compensation   Compensation   Compensation   Compensation    Compensation
ITEMS OF COMPENSATION G.R.        *   M      Year 1         Year 2         Year 3         Year 4        Years 5-10      Year 11        Years 12-14
                                              2021           2022           2023           2024         2025-2030        2031          2032-2034
BCBS MOP                     5%                6,300.00       6,300.00       6,300.00       6,300.00       6,300.00       6,300.00         6,300.00
BCBS Premium                 5%       M                                                                    1,261.00       1,261.00         1,261.00
ACA MOP                      5%
ACA Premium                  5%       M
Medicare Part B Premium      5%       M
Medicare Part B Deductible   5%
Medigap                      5%       M
Medicare Part D              5%       M
PCP                          5%   *
Neurologist                  5%   *
Opthalmologist               5%   *
Cardiologist                 5%   *
Allergist                    5%   *
Dentist                      5%                 165.00           82.50          82.50          82.50          82.50          82.50             82.50
Dietician                    4%   *
ER                           5%   *
Hospitalization              5%   *
Neuro Surgeon                5%   *
Otolaryngologist             5%   *
Surgeon                      5%   *
Pulmonary                    5%   *
Adolescent Medicine          5%   *
Rheumatologist               5%   *
Endocrinologist              5%   *
Gastroenterologist           5%   *
Hepatologist                 5%   *
Orthopedic Surgeon           5%   *
Physiatrist                  5%   *
IVIG & Dex                   5%   *
CBC                          5%   *
CMP                          5%   *
                                            Appendix A: Items of Compensation for R.A.                                          Page 2 of 24

                                      Lump Sum
                                     Compensation   Compensation   Compensation    Compensation   Compensation   Compensation    Compensation
ITEMS OF COMPENSATION G.R.   *   M      Year 1        Year 2         Year 3          Year 4        Years 5-10      Year 11        Years 12-14
                                         2021          2022           2023            2024         2025-2030        2031          2032-2034
AED Level              5%    *
EEG                    5%    *
VEEG                   5%    *
MRI of Brain           5%    *
X-rays                 5%    *
DXA Scan               5%    *
Acetazolamide          5%    *
Aptiom                 5%    *
Atrovent               5%    *
Albuterol              5%    *
Levothyroxine          5%    *
Omeprazole             5%    *
Phenobarbital          5%    *
Levocamitine           5%    *
Potassium              5%    *
Triamcinolone          5%    *
Medroxyprogesterone    5%    *
Midazolam              5%    *
ONFI                   5%    *
Nystatin               5%    *
Omega 3                4%        M         240.00         240.00          240.00         240.00         240.00         240.00            240.00
Calcium                4%        M         123.10         123.10          123.10         123.10         123.10         123.10            123.10
Benefibre              4%        M          98.94          98.94           98.94          98.94          98.94          98.94             98.94
Biofreeze              4%        M         191.88         191.88          191.88         191.88         191.88         191.88            191.88
Culturelle Cap         4%        M         481.80         481.80          481.80         481.80         481.80         481.80            481.80
Sodium Bicarb          4%        M          94.08          94.08           94.08          94.08          94.08          94.08             94.08
Imodium                4%        M          89.88          89.88           89.88          89.88          89.88          89.88             89.88
Multi Vit              4%        M          23.00          23.00           23.00          23.00          23.00          23.00             23.00
Diapers/ Depends       4%        M         480.00         480.00          480.00         480.00         480.00         480.00            480.00
Wipes                  4%        M         120.00         120.00          120.00         120.00         120.00         120.00            120.00
Gloves                 4%        M         216.00         216.00          216.00         216.00         216.00         216.00            216.00
                                                  Appendix A: Items of Compensation for R.A.                                             Page 3 of 24

                                            Lump Sum
                                           Compensation    Compensation   Compensation   Compensation     Compensation    Compensation    Compensation
ITEMS OF COMPENSATION G.R.         *   M      Year 1         Year 2         Year 3         Year 4          Years 5-10       Year 11        Years 12-14
                                               2021           2022           2023           2024           2025-2030         2031          2032-2034
Chux                          4%       M          288.00         288.00         288.00         288.00            288.00         288.00           288.00
Chlorox Wipes                 4%       M           72.00          72.00          72.00          72.00             72.00          72.00            72.00
G-Tube Supp                   4%   *
Aquaferra Blue Patch for G-
Tube                          4%       M        2,552.63       2,552.63       2,552.63         2,552.63        2,552.63       2,552.63          2,552.63
Trach Tube & Supplies         4%   *
Stoma Adhesive Powder         4%       M         113.28          113.28         113.28          113.28          113.28          113.28            113.28
Butt Paste                    4%       M         135.48          135.48         135.48          135.48          135.48          135.48            135.48
Ketostix                      4%       M          91.18           91.18          91.18           91.18           91.18           91.18             91.18
Lotion                        4%       M         209.88          209.88         209.88          209.88          209.88          209.88            209.88
Anti Itch Cream               4%       M          66.72           66.72          66.72           66.72           66.72           66.72             66.72
Distilled Water               4%       M         165.36          165.36         165.36          165.36          165.36          165.36            165.36
Pill Crusher                  4%                   6.00            3.00           3.00            3.00            3.00            3.00              3.00
PT                            4%   *
OT                            4%   *
Augmentative Comm Eval        4%   *
O2                            4%   *
Shower Chair                  4%                  41.90            6.98           6.98            6.98             6.98           6.98              6.98
Hand Held Shower              4%                  41.99            7.00           7.00            7.00             7.00           7.00              7.00
Over the Toilet Commode       4%                 140.82           23.47          23.47           23.47            23.47          23.47             23.47
Hospital Bed                  4%   *
Foam Mattress                 4%                 184.95           36.99          36.99           36.99            36.99          36.99             36.99
Suction Machine               4%   *
Humidifier                    4%   *
Gastronomy Tube & Supplies    4%   *
Manual WC                     4%   *
Motorized WC                  4%                2,098.00         349.67         349.67          349.67          349.67          349.67            349.67
Motorized WC Batteries        4%                                 500.00         250.00          250.00          250.00          250.00            250.00
Motorized WC Maint            4%                               1,000.00         200.00          200.00          200.00          200.00            200.00
WC Cushion                    4%                  62.85           31.43          31.43           31.43           31.43           31.43             31.43
Super Poles                   4%                 444.00           44.40          44.40           44.40           44.40           44.40             44.40
                                                       Appendix A: Items of Compensation for R.A.                                                      Page 4 of 24

                                                Lump Sum
                                               Compensation     Compensation      Compensation      Compensation     Compensation      Compensation     Compensation
ITEMS OF COMPENSATION G.R.            *   M       Year 1          Year 2            Year 3            Year 4          Years 5-10         Year 11         Years 12-14
                                                   2021            2022              2023              2024           2025-2030           2031           2032-2034
Gait Belt                        4%                    20.00           10.00             10.00             10.00             10.00            10.00             10.00
Tryke                            4%                                                   1,266.95            180.99            180.99           180.99            180.99
Computer Software                4%                   637.08            212.36          212.36            212.36            212.36           212.36            212.36
Stationary Bike                  4%                   400.00             57.14           57.14             57.14             57.14            57.14             57.14
Case Mngt                        4%                   480.00            480.00          480.00            480.00            480.00           480.00            480.00
Home Care                        4%       M       547,500.00        547,500.00      547,500.00        547,500.00       547,500.00        547,500.00        547,500.00
Facility                         4%       M
Modified Van                     4%                 32,010.00                                                                              32,010.00
Lodging for IVIG Hospital Stay   4%                    303.00           303.00            303.00           303.00            303.00           303.00            303.00
Stair Lift                       4%                  4,000.00                                                                               4,000.00
Bathroom Renovation              0%                 15,000.00
Lost Future Earnings                             1,156,545.66
Pain and Suffering                                 250,000.00
Past Unreimbursable Expenses                        84,643.06
Medicaid Lien                                      812,257.97
Annual Totals                                    2,919,135.49       562,801.15       563,018.10        561,932.14        563,193.14       599,203.14        563,193.14
                                              Note: Compensation Year 1 consists of the 12 month period following the date of judgment.
                                              Compensation Year 2 consists of the 12 month period commencing on the first anniversary of the date of judgment.
                                              As soon as practicable after entry of judgment, respondent shall make the following payment to petitioners,
                                              as guardians of the estate of R.A., for Yr 1 life care expenses ($615,688.80), lost future earnings ($1,156,545.66),
                                              and pain and suffering ($250,000.00): $2,022,234.46.
                                              As soon as practicable after entry of judgment, respondent shall make the following payment to petitioners,
                                              Saurabh Agarwal and Mukta Agarwal, for past unreimbursable expenses: $84,643.06.
                                              As soon as practicable after entry of judgment, respondent shall make the following payment jointly to petitioners and
                                              the Illinois Department of Healthcare and Family Services, as reimbursement of the state's Medicaid lien: $812,257.97.
                                              Annual amounts payable through an annuity for future Compensation Years follow the anniversary of the date of judgment.
                                              Annual amounts shall increase at the rates indicated above in column G.R., compounded annually from the date of judgment.
                                              Items denoted with an asterisk (*) covered by health insurance and/or Medicare.
                                              Items denoted with an "M" payable in twelve monthly installments totaling the annual amount indicated.
                                                 Appendix A: Items of Compensation for R.A.                                               Page 5 of 24


                                          Compensation    Compensation    Compensation    Compensation    Compensation    Compensation     Compensation
ITEMS OF COMPENSATION G.R.        *   M     Year 15         Year 16         Year 17         Year 18         Year 19         Year 20          Year 21
                                             2035            2036            2037            2038            2039            2040             2041
BCBS MOP                     5%
BCBS Premium                 5%       M
ACA MOP                      5%                6,300.00        6,300.00        6,300.00        6,300.00        6,300.00        6,300.00          6,300.00
ACA Premium                  5%       M        5,590.44        5,665.08        5,702.40        5,739.72        5,777.04        5,814.36          5,885.52
Medicare Part B Premium      5%       M
Medicare Part B Deductible   5%
Medigap                      5%       M
Medicare Part D              5%       M
PCP                          5%   *
Neurologist                  5%   *
Opthalmologist               5%   *
Cardiologist                 5%   *
Allergist                    5%   *
Dentist                      5%                  82.50           82.50           82.50           82.50           82.50           82.50              82.50
Dietician                    4%   *
ER                           5%   *
Hospitalization              5%   *
Neuro Surgeon                5%   *
Otolaryngologist             5%   *
Surgeon                      5%   *
Pulmonary                    5%   *
Adolescent Medicine          5%   *
Rheumatologist               5%   *
Endocrinologist              5%   *
Gastroenterologist           5%   *
Hepatologist                 5%   *
Orthopedic Surgeon           5%   *
Physiatrist                  5%   *
IVIG & Dex                   5%   *
CBC                          5%   *
CMP                          5%   *
                                            Appendix A: Items of Compensation for R.A.                                          Page 6 of 24


                                     Compensation   Compensation   Compensation    Compensation   Compensation   Compensation    Compensation
ITEMS OF COMPENSATION G.R.   *   M     Year 15        Year 16        Year 17         Year 18        Year 19        Year 20         Year 21
                                        2035           2036           2037            2038           2039           2040            2041
AED Level              5%    *
EEG                    5%    *
VEEG                   5%    *
MRI of Brain           5%    *
X-rays                 5%    *
DXA Scan               5%    *
Acetazolamide          5%    *
Aptiom                 5%    *
Atrovent               5%    *
Albuterol              5%    *
Levothyroxine          5%    *
Omeprazole             5%    *
Phenobarbital          5%    *
Levocamitine           5%    *
Potassium              5%    *
Triamcinolone          5%    *
Medroxyprogesterone    5%    *
Midazolam              5%    *
ONFI                   5%    *
Nystatin               5%    *
Omega 3                4%        M         240.00         240.00          240.00         240.00         240.00         240.00            240.00
Calcium                4%        M         123.10         123.10          123.10         123.10         123.10         123.10            123.10
Benefibre              4%        M          98.94          98.94           98.94          98.94          98.94          98.94             98.94
Biofreeze              4%        M         191.88         191.88          191.88         191.88         191.88         191.88            191.88
Culturelle Cap         4%        M         481.80         481.80          481.80         481.80         481.80         481.80            481.80
Sodium Bicarb          4%        M          94.08          94.08           94.08          94.08          94.08          94.08             94.08
Imodium                4%        M          89.88          89.88           89.88          89.88          89.88          89.88             89.88
Multi Vit              4%        M          23.00          23.00           23.00          23.00          23.00          23.00             23.00
Diapers/ Depends       4%        M         480.00         480.00          480.00         480.00         480.00         480.00            480.00
Wipes                  4%        M         120.00         120.00          120.00         120.00         120.00         120.00            120.00
Gloves                 4%        M         216.00         216.00          216.00         216.00         216.00         216.00            216.00
                                                  Appendix A: Items of Compensation for R.A.                                            Page 7 of 24


                                           Compensation   Compensation    Compensation   Compensation     Compensation   Compensation    Compensation
ITEMS OF COMPENSATION G.R.         *   M     Year 15        Year 16         Year 17        Year 18          Year 19        Year 20         Year 21
                                              2035           2036            2037           2038             2039           2040            2041
Chux                          4%       M         288.00         288.00          288.00         288.00           288.00         288.00          288.00
Chlorox Wipes                 4%       M          72.00          72.00           72.00          72.00            72.00          72.00           72.00
G-Tube Supp                   4%   *
Aquaferra Blue Patch for G-
Tube                          4%       M       2,552.63        2,552.63       2,552.63         2,552.63       2,552.63       2,552.63          2,552.63
Trach Tube & Supplies         4%   *
Stoma Adhesive Powder         4%       M         113.28         113.28          113.28          113.28          113.28         113.28            113.28
Butt Paste                    4%       M         135.48         135.48          135.48          135.48          135.48         135.48            135.48
Ketostix                      4%       M          91.18          91.18           91.18           91.18           91.18          91.18             91.18
Lotion                        4%       M         209.88         209.88          209.88          209.88          209.88         209.88            209.88
Anti Itch Cream               4%       M          66.72          66.72           66.72           66.72           66.72          66.72             66.72
Distilled Water               4%       M         165.36         165.36          165.36          165.36          165.36         165.36            165.36
Pill Crusher                  4%                   3.00           3.00            3.00            3.00            3.00           3.00              3.00
PT                            4%   *
OT                            4%   *
Augmentative Comm Eval        4%   *
O2                            4%   *
Shower Chair                  4%                   6.98           6.98            6.98            6.98            6.98           6.98              6.98
Hand Held Shower              4%                   7.00           7.00            7.00            7.00            7.00           7.00              7.00
Over the Toilet Commode       4%                  23.47          23.47           23.47           23.47           23.47          23.47             23.47
Hospital Bed                  4%   *
Foam Mattress                 4%                  36.99          36.99           36.99           36.99           36.99          36.99             36.99
Suction Machine               4%   *
Humidifier                    4%   *
Gastronomy Tube & Supplies    4%   *
Manual WC                     4%   *
Motorized WC                  4%                 349.67         349.67          349.67          349.67          349.67         349.67            349.67
Motorized WC Batteries        4%                 250.00         250.00          250.00          250.00          250.00         250.00            250.00
Motorized WC Maint            4%                 200.00         200.00          200.00          200.00          200.00         200.00            200.00
WC Cushion                    4%                  31.43          31.43           31.43           31.43           31.43          31.43             31.43
Super Poles                   4%                  44.40          44.40           44.40           44.40           44.40          44.40             44.40
                                                       Appendix A: Items of Compensation for R.A.                                                      Page 8 of 24


                                               Compensation     Compensation      Compensation      Compensation     Compensation      Compensation     Compensation
ITEMS OF COMPENSATION G.R.            *   M      Year 15          Year 16           Year 17           Year 18          Year 19           Year 20          Year 21
                                                  2035             2036              2037              2038             2039              2040             2041
Gait Belt                        4%                   10.00            10.00             10.00             10.00            10.00             10.00            10.00
Tryke                            4%                  180.99           180.99            180.99            180.99           180.99            180.99           180.99
Computer Software                4%                  212.36           212.36            212.36            212.36           212.36            212.36           212.36
Stationary Bike                  4%                   57.14            57.14             57.14             57.14            57.14             57.14            57.14
Case Mngt                        4%                  480.00           480.00            480.00            480.00           480.00            480.00           480.00
Home Care                        4%       M      547,500.00       547,500.00        547,500.00        547,500.00       547,500.00        547,500.00       547,500.00
Facility                         4%       M
Modified Van                     4%                                                                                                                          32,010.00
Lodging for IVIG Hospital Stay   4%                    303.00           303.00            303.00           303.00            303.00           303.00            303.00
Stair Lift                       4%                                                                                                                           4,000.00
Bathroom Renovation              0%
Lost Future Earnings
Pain and Suffering
Past Unreimbursable Expenses
Medicaid Lien
Annual Totals                                     567,522.58        567,597.22       567,634.54        567,671.86        567,709.18       567,746.50        603,827.66
                                              Note: Compensation Year 1 consists of the 12 month period following the date of judgment.
                                              Compensation Year 2 consists of the 12 month period commencing on the first anniversary of the date of judgment.
                                              As soon as practicable after entry of judgment, respondent shall make the following payment to petitioners,
                                              as guardians of the estate of R.A., for Yr 1 life care expenses ($615,688.80), lost future earnings ($1,156,545.66),
                                              and pain and suffering ($250,000.00): $2,022,234.46.
                                              As soon as practicable after entry of judgment, respondent shall make the following payment to petitioners,
                                              Saurabh Agarwal and Mukta Agarwal, for past unreimbursable expenses: $84,643.06.
                                              As soon as practicable after entry of judgment, respondent shall make the following payment jointly to petitioners and
                                              the Illinois Department of Healthcare and Family Services, as reimbursement of the state's Medicaid lien: $812,257.97.
                                              Annual amounts payable through an annuity for future Compensation Years follow the anniversary of the date of judgment.
                                              Annual amounts shall increase at the rates indicated above in column G.R., compounded annually from the date of judgment.
                                              Items denoted with an asterisk (*) covered by health insurance and/or Medicare.
                                              Items denoted with an "M" payable in twelve monthly installments totaling the annual amount indicated.
                                                 Appendix A: Items of Compensation for R.A.                                               Page 9 of 24


                                          Compensation    Compensation    Compensation    Compensation    Compensation    Compensation     Compensation
ITEMS OF COMPENSATION G.R.        *   M     Year 22         Year 23         Year 24         Year 25         Year 26         Year 27          Year 28
                                             2042            2043            2044            2045            2046            2047             2048
BCBS MOP                     5%
BCBS Premium                 5%       M
ACA MOP                      5%                6,300.00        6,300.00        6,300.00        6,300.00        6,300.00        6,300.00          6,300.00
ACA Premium                  5%       M        5,963.76        6,075.72        6,183.00        6,332.40        6,519.00        6,738.36          6,999.72
Medicare Part B Premium      5%       M
Medicare Part B Deductible   5%
Medigap                      5%       M
Medicare Part D              5%       M
PCP                          5%   *
Neurologist                  5%   *
Opthalmologist               5%   *
Cardiologist                 5%   *
Allergist                    5%   *
Dentist                      5%                  82.50           82.50           82.50           82.50           82.50           82.50              82.50
Dietician                    4%   *
ER                           5%   *
Hospitalization              5%   *
Neuro Surgeon                5%   *
Otolaryngologist             5%   *
Surgeon                      5%   *
Pulmonary                    5%   *
Adolescent Medicine          5%   *
Rheumatologist               5%   *
Endocrinologist              5%   *
Gastroenterologist           5%   *
Hepatologist                 5%   *
Orthopedic Surgeon           5%   *
Physiatrist                  5%   *
IVIG & Dex                   5%   *
CBC                          5%   *
CMP                          5%   *
                                            Appendix A: Items of Compensation for R.A.                                          Page 10 of 24


                                     Compensation   Compensation   Compensation    Compensation   Compensation   Compensation      Compensation
ITEMS OF COMPENSATION G.R.   *   M     Year 22        Year 23        Year 24         Year 25        Year 26        Year 27           Year 28
                                        2042           2043           2044            2045           2046           2047              2048
AED Level              5%    *
EEG                    5%    *
VEEG                   5%    *
MRI of Brain           5%    *
X-rays                 5%    *
DXA Scan               5%    *
Acetazolamide          5%    *
Aptiom                 5%    *
Atrovent               5%    *
Albuterol              5%    *
Levothyroxine          5%    *
Omeprazole             5%    *
Phenobarbital          5%    *
Levocamitine           5%    *
Potassium              5%    *
Triamcinolone          5%    *
Medroxyprogesterone    5%    *
Midazolam              5%    *
ONFI                   5%    *
Nystatin               5%    *
Omega 3                4%        M         240.00         240.00          240.00         240.00         240.00         240.00             240.00
Calcium                4%        M         123.10         123.10          123.10         123.10         123.10         123.10             123.10
Benefibre              4%        M          98.94          98.94           98.94          98.94          98.94          98.94              98.94
Biofreeze              4%        M         191.88         191.88          191.88         191.88         191.88         191.88             191.88
Culturelle Cap         4%        M         481.80         481.80          481.80         481.80         481.80         481.80             481.80
Sodium Bicarb          4%        M          94.08          94.08           94.08          94.08          94.08          94.08              94.08
Imodium                4%        M          89.88          89.88           89.88          89.88          89.88          89.88              89.88
Multi Vit              4%        M          23.00          23.00           23.00          23.00          23.00          23.00              23.00
Diapers/ Depends       4%        M         480.00         480.00          480.00         480.00         480.00         480.00             480.00
Wipes                  4%        M         120.00         120.00          120.00         120.00         120.00         120.00             120.00
Gloves                 4%        M         216.00         216.00          216.00         216.00         216.00         216.00             216.00
                                                  Appendix A: Items of Compensation for R.A.                                        Page 11 of 24


                                           Compensation   Compensation    Compensation   Compensation     Compensation   Compensation   Compensation
ITEMS OF COMPENSATION G.R.         *   M     Year 22        Year 23         Year 24        Year 25          Year 26        Year 27        Year 28
                                              2042           2043            2044           2045             2046           2047           2048
Chux                          4%       M         288.00         288.00          288.00         288.00           288.00         288.00         288.00
Chlorox Wipes                 4%       M          72.00          72.00           72.00          72.00            72.00          72.00          72.00
G-Tube Supp                   4%   *
Aquaferra Blue Patch for G-
Tube                          4%       M       2,552.63        2,552.63       2,552.63         2,552.63       2,552.63       2,552.63       2,552.63
Trach Tube & Supplies         4%   *
Stoma Adhesive Powder         4%       M         113.28         113.28          113.28          113.28          113.28         113.28         113.28
Butt Paste                    4%       M         135.48         135.48          135.48          135.48          135.48         135.48         135.48
Ketostix                      4%       M          91.18          91.18           91.18           91.18           91.18          91.18          91.18
Lotion                        4%       M         209.88         209.88          209.88          209.88          209.88         209.88         209.88
Anti Itch Cream               4%       M          66.72          66.72           66.72           66.72           66.72          66.72          66.72
Distilled Water               4%       M         165.36         165.36          165.36          165.36          165.36         165.36         165.36
Pill Crusher                  4%                   3.00           3.00            3.00            3.00            3.00           3.00           3.00
PT                            4%   *
OT                            4%   *
Augmentative Comm Eval        4%   *
O2                            4%   *
Shower Chair                  4%                   6.98           6.98            6.98            6.98            6.98           6.98           6.98
Hand Held Shower              4%                   7.00           7.00            7.00            7.00            7.00           7.00           7.00
Over the Toilet Commode       4%                  23.47          23.47           23.47           23.47           23.47          23.47          23.47
Hospital Bed                  4%   *
Foam Mattress                 4%                  36.99          36.99           36.99           36.99           36.99          36.99          36.99
Suction Machine               4%   *
Humidifier                    4%   *
Gastronomy Tube & Supplies    4%   *
Manual WC                     4%   *
Motorized WC                  4%                 349.67         349.67          349.67          349.67          349.67         349.67         349.67
Motorized WC Batteries        4%                 250.00         250.00          250.00          250.00          250.00         250.00         250.00
Motorized WC Maint            4%                 200.00         200.00          200.00          200.00          200.00         200.00         200.00
WC Cushion                    4%                  31.43          31.43           31.43           31.43           31.43          31.43          31.43
Super Poles                   4%                  44.40          44.40           44.40           44.40           44.40          44.40          44.40
                                                       Appendix A: Items of Compensation for R.A.                                                    Page 12 of 24


                                               Compensation     Compensation      Compensation      Compensation     Compensation      Compensation     Compensation
ITEMS OF COMPENSATION G.R.            *   M      Year 22          Year 23           Year 24           Year 25          Year 26           Year 27          Year 28
                                                  2042             2043              2044              2045             2046              2047             2048
Gait Belt                        4%                   10.00            10.00             10.00             10.00            10.00             10.00            10.00
Tryke                            4%                  180.99           180.99            180.99            180.99           180.99            180.99           180.99
Computer Software                4%                  212.36           212.36            212.36            212.36           212.36            212.36           212.36
Stationary Bike                  4%                   57.14            57.14             57.14             57.14            57.14             57.14            57.14
Case Mngt                        4%                  480.00           480.00            480.00            480.00           480.00            480.00           480.00
Home Care                        4%       M      547,500.00       547,500.00
Facility                         4%       M                                          162,425.00        162,425.00        162,425.00       162,425.00        162,425.00
Modified Van                     4%
Lodging for IVIG Hospital Stay   4%                    303.00           303.00            303.00           303.00            303.00           303.00            303.00
Stair Lift                       4%
Bathroom Renovation              0%
Lost Future Earnings
Pain and Suffering
Past Unreimbursable Expenses
Medicaid Lien
Annual Totals                                     567,895.90        568,007.86       183,040.14        183,189.54        183,376.14       183,595.50        183,856.86
                                              Note: Compensation Year 1 consists of the 12 month period following the date of judgment.
                                              Compensation Year 2 consists of the 12 month period commencing on the first anniversary of the date of judgment.
                                              As soon as practicable after entry of judgment, respondent shall make the following payment to petitioners,
                                              as guardians of the estate of R.A., for Yr 1 life care expenses ($615,688.80), lost future earnings ($1,156,545.66),
                                              and pain and suffering ($250,000.00): $2,022,234.46.
                                              As soon as practicable after entry of judgment, respondent shall make the following payment to petitioners,
                                              Saurabh Agarwal and Mukta Agarwal, for past unreimbursable expenses: $84,643.06.
                                              As soon as practicable after entry of judgment, respondent shall make the following payment jointly to petitioners and
                                              the Illinois Department of Healthcare and Family Services, as reimbursement of the state's Medicaid lien: $812,257.97.
                                              Annual amounts payable through an annuity for future Compensation Years follow the anniversary of the date of judgment.
                                              Annual amounts shall increase at the rates indicated above in column G.R., compounded annually from the date of judgment.
                                              Items denoted with an asterisk (*) covered by health insurance and/or Medicare.
                                              Items denoted with an "M" payable in twelve monthly installments totaling the annual amount indicated.
                                                 Appendix A: Items of Compensation for R.A.                                              Page 13 of 24


                                          Compensation    Compensation    Compensation    Compensation    Compensation    Compensation      Compensation
ITEMS OF COMPENSATION G.R.        *   M     Year 29         Year 30         Year 31         Year 32         Year 33         Year 34           Year 35
                                             2049            2050            2051            2052            2053            2054              2055
BCBS MOP                     5%
BCBS Premium                 5%       M
ACA MOP                      5%                6,300.00        6,300.00        6,300.00        6,300.00        6,300.00        6,300.00          6,300.00
ACA Premium                  5%       M        7,293.72        7,629.60        7,960.92        8,334.24        8,702.88        9,108.96          9,519.60
Medicare Part B Premium      5%       M
Medicare Part B Deductible   5%
Medigap                      5%       M
Medicare Part D              5%       M
PCP                          5%   *
Neurologist                  5%   *
Opthalmologist               5%   *
Cardiologist                 5%   *
Allergist                    5%   *
Dentist                      5%                  82.50           82.50           82.50           82.50           82.50           82.50              82.50
Dietician                    4%   *
ER                           5%   *
Hospitalization              5%   *
Neuro Surgeon                5%   *
Otolaryngologist             5%   *
Surgeon                      5%   *
Pulmonary                    5%   *
Adolescent Medicine          5%   *
Rheumatologist               5%   *
Endocrinologist              5%   *
Gastroenterologist           5%   *
Hepatologist                 5%   *
Orthopedic Surgeon           5%   *
Physiatrist                  5%   *
IVIG & Dex                   5%   *
CBC                          5%   *
CMP                          5%   *
                                            Appendix A: Items of Compensation for R.A.                                          Page 14 of 24


                                     Compensation   Compensation   Compensation    Compensation   Compensation   Compensation      Compensation
ITEMS OF COMPENSATION G.R.   *   M     Year 29        Year 30        Year 31         Year 32        Year 33        Year 34           Year 35
                                        2049           2050           2051            2052           2053           2054              2055
AED Level              5%    *
EEG                    5%    *
VEEG                   5%    *
MRI of Brain           5%    *
X-rays                 5%    *
DXA Scan               5%    *
Acetazolamide          5%    *
Aptiom                 5%    *
Atrovent               5%    *
Albuterol              5%    *
Levothyroxine          5%    *
Omeprazole             5%    *
Phenobarbital          5%    *
Levocamitine           5%    *
Potassium              5%    *
Triamcinolone          5%    *
Medroxyprogesterone    5%    *
Midazolam              5%    *
ONFI                   5%    *
Nystatin               5%    *
Omega 3                4%        M         240.00         240.00          240.00         240.00         240.00         240.00             240.00
Calcium                4%        M         123.10         123.10          123.10         123.10         123.10         123.10             123.10
Benefibre              4%        M          98.94          98.94           98.94          98.94          98.94          98.94              98.94
Biofreeze              4%        M         191.88         191.88          191.88         191.88         191.88         191.88             191.88
Culturelle Cap         4%        M         481.80         481.80          481.80         481.80         481.80         481.80             481.80
Sodium Bicarb          4%        M          94.08          94.08           94.08          94.08          94.08          94.08              94.08
Imodium                4%        M          89.88          89.88           89.88          89.88          89.88          89.88              89.88
Multi Vit              4%        M          23.00          23.00           23.00          23.00          23.00          23.00              23.00
Diapers/ Depends       4%        M         480.00         480.00          480.00         480.00         480.00         480.00             480.00
Wipes                  4%        M         120.00         120.00          120.00         120.00         120.00         120.00             120.00
Gloves                 4%        M         216.00         216.00          216.00         216.00         216.00         216.00             216.00
                                                  Appendix A: Items of Compensation for R.A.                                        Page 15 of 24


                                           Compensation   Compensation    Compensation   Compensation     Compensation   Compensation   Compensation
ITEMS OF COMPENSATION G.R.         *   M     Year 29        Year 30         Year 31        Year 32          Year 33        Year 34        Year 35
                                              2049           2050            2051           2052             2053           2054           2055
Chux                          4%       M         288.00         288.00          288.00         288.00           288.00         288.00         288.00
Chlorox Wipes                 4%       M          72.00          72.00           72.00          72.00            72.00          72.00          72.00
G-Tube Supp                   4%   *
Aquaferra Blue Patch for G-
Tube                          4%       M       2,552.63        2,552.63       2,552.63         2,552.63       2,552.63       2,552.63       2,552.63
Trach Tube & Supplies         4%   *
Stoma Adhesive Powder         4%       M         113.28         113.28          113.28          113.28          113.28         113.28         113.28
Butt Paste                    4%       M         135.48         135.48          135.48          135.48          135.48         135.48         135.48
Ketostix                      4%       M          91.18          91.18           91.18           91.18           91.18          91.18          91.18
Lotion                        4%       M         209.88         209.88          209.88          209.88          209.88         209.88         209.88
Anti Itch Cream               4%       M          66.72          66.72           66.72           66.72           66.72          66.72          66.72
Distilled Water               4%       M         165.36         165.36          165.36          165.36          165.36         165.36         165.36
Pill Crusher                  4%                   3.00           3.00            3.00            3.00            3.00           3.00           3.00
PT                            4%   *
OT                            4%   *
Augmentative Comm Eval        4%   *
O2                            4%   *
Shower Chair                  4%                   6.98           6.98            6.98            6.98            6.98           6.98           6.98
Hand Held Shower              4%                   7.00           7.00            7.00            7.00            7.00           7.00           7.00
Over the Toilet Commode       4%                  23.47          23.47           23.47           23.47           23.47          23.47          23.47
Hospital Bed                  4%   *
Foam Mattress                 4%                  36.99          36.99           36.99           36.99           36.99          36.99          36.99
Suction Machine               4%   *
Humidifier                    4%   *
Gastronomy Tube & Supplies    4%   *
Manual WC                     4%   *
Motorized WC                  4%                 349.67         349.67          349.67          349.67          349.67         349.67         349.67
Motorized WC Batteries        4%                 250.00         250.00          250.00          250.00          250.00         250.00         250.00
Motorized WC Maint            4%                 200.00         200.00          200.00          200.00          200.00         200.00         200.00
WC Cushion                    4%                  31.43          31.43           31.43           31.43           31.43          31.43          31.43
Super Poles                   4%                  44.40          44.40           44.40           44.40           44.40          44.40          44.40
                                                       Appendix A: Items of Compensation for R.A.                                                    Page 16 of 24


                                               Compensation     Compensation      Compensation      Compensation     Compensation      Compensation     Compensation
ITEMS OF COMPENSATION G.R.            *   M      Year 29          Year 30           Year 31           Year 32          Year 33           Year 34          Year 35
                                                  2049             2050              2051              2052             2053              2054             2055
Gait Belt                        4%                   10.00            10.00             10.00             10.00            10.00             10.00            10.00
Tryke                            4%                  180.99           180.99            180.99            180.99           180.99            180.99           180.99
Computer Software                4%                  212.36           212.36            212.36            212.36           212.36            212.36           212.36
Stationary Bike                  4%                   57.14            57.14             57.14             57.14            57.14             57.14            57.14
Case Mngt                        4%                  480.00           480.00            480.00            480.00           480.00            480.00           480.00
Home Care                        4%       M
Facility                         4%       M       162,425.00        162,425.00       162,425.00        162,425.00        162,425.00       162,425.00        162,425.00
Modified Van                     4%
Lodging for IVIG Hospital Stay   4%                    303.00           303.00            303.00           303.00            303.00           303.00            303.00
Stair Lift                       4%
Bathroom Renovation              0%
Lost Future Earnings
Pain and Suffering
Past Unreimbursable Expenses
Medicaid Lien
Annual Totals                                     184,150.86        184,486.74       184,818.06        185,191.38        185,560.02       185,966.10        186,376.74
                                              Note: Compensation Year 1 consists of the 12 month period following the date of judgment.
                                              Compensation Year 2 consists of the 12 month period commencing on the first anniversary of the date of judgment.
                                              As soon as practicable after entry of judgment, respondent shall make the following payment to petitioners,
                                              as guardians of the estate of R.A., for Yr 1 life care expenses ($615,688.80), lost future earnings ($1,156,545.66),
                                              and pain and suffering ($250,000.00): $2,022,234.46.
                                              As soon as practicable after entry of judgment, respondent shall make the following payment to petitioners,
                                              Saurabh Agarwal and Mukta Agarwal, for past unreimbursable expenses: $84,643.06.
                                              As soon as practicable after entry of judgment, respondent shall make the following payment jointly to petitioners and
                                              the Illinois Department of Healthcare and Family Services, as reimbursement of the state's Medicaid lien: $812,257.97.
                                              Annual amounts payable through an annuity for future Compensation Years follow the anniversary of the date of judgment.
                                              Annual amounts shall increase at the rates indicated above in column G.R., compounded annually from the date of judgment.
                                              Items denoted with an asterisk (*) covered by health insurance and/or Medicare.
                                              Items denoted with an "M" payable in twelve monthly installments totaling the annual amount indicated.
                                                 Appendix A: Items of Compensation for R.A.                                              Page 17 of 24


                                          Compensation    Compensation    Compensation    Compensation    Compensation    Compensation      Compensation
ITEMS OF COMPENSATION G.R.        *   M     Year 36         Year 37         Year 38         Year 39         Year 40         Year 41           Year 42
                                             2056            2057            2058            2059            2060            2061              2062
BCBS MOP                     5%
BCBS Premium                 5%       M
ACA MOP                      5%                6,300.00        6,300.00        6,300.00        6,300.00        6,300.00        6,300.00          6,300.00
ACA Premium                  5%       M        9,962.88       10,406.16       10,886.88       11,372.16       11,890.08       12,146.76         12,664.80
Medicare Part B Premium      5%       M
Medicare Part B Deductible   5%
Medigap                      5%       M
Medicare Part D              5%       M
PCP                          5%   *
Neurologist                  5%   *
Opthalmologist               5%   *
Cardiologist                 5%   *
Allergist                    5%   *
Dentist                      5%                  82.50           82.50           82.50           82.50           82.50           82.50              82.50
Dietician                    4%   *
ER                           5%   *
Hospitalization              5%   *
Neuro Surgeon                5%   *
Otolaryngologist             5%   *
Surgeon                      5%   *
Pulmonary                    5%   *
Adolescent Medicine          5%   *
Rheumatologist               5%   *
Endocrinologist              5%   *
Gastroenterologist           5%   *
Hepatologist                 5%   *
Orthopedic Surgeon           5%   *
Physiatrist                  5%   *
IVIG & Dex                   5%   *
CBC                          5%   *
CMP                          5%   *
                                            Appendix A: Items of Compensation for R.A.                                          Page 18 of 24


                                     Compensation   Compensation   Compensation    Compensation   Compensation   Compensation      Compensation
ITEMS OF COMPENSATION G.R.   *   M     Year 36        Year 37        Year 38         Year 39        Year 40        Year 41           Year 42
                                        2056           2057           2058            2059           2060           2061              2062
AED Level              5%    *
EEG                    5%    *
VEEG                   5%    *
MRI of Brain           5%    *
X-rays                 5%    *
DXA Scan               5%    *
Acetazolamide          5%    *
Aptiom                 5%    *
Atrovent               5%    *
Albuterol              5%    *
Levothyroxine          5%    *
Omeprazole             5%    *
Phenobarbital          5%    *
Levocamitine           5%    *
Potassium              5%    *
Triamcinolone          5%    *
Medroxyprogesterone    5%    *
Midazolam              5%    *
ONFI                   5%    *
Nystatin               5%    *
Omega 3                4%        M         240.00         240.00          240.00         240.00         240.00         240.00             240.00
Calcium                4%        M         123.10         123.10          123.10         123.10         123.10         123.10             123.10
Benefibre              4%        M          98.94          98.94           98.94          98.94          98.94          98.94              98.94
Biofreeze              4%        M         191.88         191.88          191.88         191.88         191.88         191.88             191.88
Culturelle Cap         4%        M         481.80         481.80          481.80         481.80         481.80         481.80             481.80
Sodium Bicarb          4%        M          94.08          94.08           94.08          94.08          94.08          94.08              94.08
Imodium                4%        M          89.88          89.88           89.88          89.88          89.88          89.88              89.88
Multi Vit              4%        M          23.00          23.00           23.00          23.00          23.00          23.00              23.00
Diapers/ Depends       4%        M         480.00         480.00          480.00         480.00         480.00         480.00             480.00
Wipes                  4%        M         120.00         120.00          120.00         120.00         120.00         120.00             120.00
Gloves                 4%        M         216.00         216.00          216.00         216.00         216.00         216.00             216.00
                                                  Appendix A: Items of Compensation for R.A.                                        Page 19 of 24


                                           Compensation   Compensation    Compensation   Compensation     Compensation   Compensation   Compensation
ITEMS OF COMPENSATION G.R.         *   M     Year 36        Year 37         Year 38        Year 39          Year 40        Year 41        Year 42
                                              2056           2057            2058           2059             2060           2061           2062
Chux                          4%       M         288.00         288.00          288.00         288.00           288.00         288.00         288.00
Chlorox Wipes                 4%       M          72.00          72.00           72.00          72.00            72.00          72.00          72.00
G-Tube Supp                   4%   *
Aquaferra Blue Patch for G-
Tube                          4%       M       2,552.63        2,552.63       2,552.63         2,552.63       2,552.63       2,552.63       2,552.63
Trach Tube & Supplies         4%   *
Stoma Adhesive Powder         4%       M         113.28         113.28          113.28          113.28          113.28         113.28         113.28
Butt Paste                    4%       M         135.48         135.48          135.48          135.48          135.48         135.48         135.48
Ketostix                      4%       M          91.18          91.18           91.18           91.18           91.18          91.18          91.18
Lotion                        4%       M         209.88         209.88          209.88          209.88          209.88         209.88         209.88
Anti Itch Cream               4%       M          66.72          66.72           66.72           66.72           66.72          66.72          66.72
Distilled Water               4%       M         165.36         165.36          165.36          165.36          165.36         165.36         165.36
Pill Crusher                  4%                   3.00           3.00            3.00            3.00            3.00           3.00           3.00
PT                            4%   *
OT                            4%   *
Augmentative Comm Eval        4%   *
O2                            4%   *
Shower Chair                  4%                   6.98           6.98            6.98            6.98            6.98           6.98           6.98
Hand Held Shower              4%                   7.00           7.00            7.00            7.00            7.00           7.00           7.00
Over the Toilet Commode       4%                  23.47          23.47           23.47           23.47           23.47          23.47          23.47
Hospital Bed                  4%   *
Foam Mattress                 4%                  36.99          36.99           36.99           36.99           36.99          36.99          36.99
Suction Machine               4%   *
Humidifier                    4%   *
Gastronomy Tube & Supplies    4%   *
Manual WC                     4%   *
Motorized WC                  4%                 349.67         349.67          349.67          349.67          349.67         349.67         349.67
Motorized WC Batteries        4%                 250.00         250.00          250.00          250.00          250.00         250.00         250.00
Motorized WC Maint            4%                 200.00         200.00          200.00          200.00          200.00         200.00         200.00
WC Cushion                    4%                  31.43          31.43           31.43           31.43           31.43          31.43          31.43
Super Poles                   4%                  44.40          44.40           44.40           44.40           44.40          44.40          44.40
                                                       Appendix A: Items of Compensation for R.A.                                                    Page 20 of 24


                                               Compensation     Compensation      Compensation      Compensation     Compensation      Compensation     Compensation
ITEMS OF COMPENSATION G.R.            *   M      Year 36          Year 37           Year 38           Year 39          Year 40           Year 41          Year 42
                                                  2056             2057              2058              2059             2060              2061             2062
Gait Belt                        4%                   10.00            10.00             10.00             10.00            10.00             10.00            10.00
Tryke                            4%                  180.99           180.99            180.99            180.99           180.99            180.99           180.99
Computer Software                4%                  212.36           212.36            212.36            212.36           212.36            212.36           212.36
Stationary Bike                  4%                   57.14            57.14             57.14             57.14            57.14             57.14            57.14
Case Mngt                        4%                  480.00           480.00            480.00            480.00           480.00            480.00           480.00
Home Care                        4%       M
Facility                         4%       M       162,425.00        162,425.00       162,425.00        162,425.00        162,425.00       162,425.00        162,425.00
Modified Van                     4%
Lodging for IVIG Hospital Stay   4%                    303.00           303.00            303.00           303.00            303.00           303.00            303.00
Stair Lift                       4%
Bathroom Renovation              0%
Lost Future Earnings
Pain and Suffering
Past Unreimbursable Expenses
Medicaid Lien
Annual Totals                                     186,820.02        187,263.30       187,744.02        188,229.30        188,747.22       189,003.90        189,521.94
                                              Note: Compensation Year 1 consists of the 12 month period following the date of judgment.
                                              Compensation Year 2 consists of the 12 month period commencing on the first anniversary of the date of judgment.
                                              As soon as practicable after entry of judgment, respondent shall make the following payment to petitioners,
                                              as guardians of the estate of R.A., for Yr 1 life care expenses ($615,688.80), lost future earnings ($1,156,545.66),
                                              and pain and suffering ($250,000.00): $2,022,234.46.
                                              As soon as practicable after entry of judgment, respondent shall make the following payment to petitioners,
                                              Saurabh Agarwal and Mukta Agarwal, for past unreimbursable expenses: $84,643.06.
                                              As soon as practicable after entry of judgment, respondent shall make the following payment jointly to petitioners and
                                              the Illinois Department of Healthcare and Family Services, as reimbursement of the state's Medicaid lien: $812,257.97.
                                              Annual amounts payable through an annuity for future Compensation Years follow the anniversary of the date of judgment.
                                              Annual amounts shall increase at the rates indicated above in column G.R., compounded annually from the date of judgment.
                                              Items denoted with an asterisk (*) covered by health insurance and/or Medicare.
                                              Items denoted with an "M" payable in twelve monthly installments totaling the annual amount indicated.
                                                 Appendix A: Items of Compensation for R.A.                                              Page 21 of 24


                                          Compensation    Compensation    Compensation    Compensation    Compensation    Compensation      Compensation
ITEMS OF COMPENSATION G.R.        *   M     Year 43         Year 44         Year 45         Year 46        Years 47-51     Years 52-56      Years 57-Life
                                             2063            2064            2065            2066          2067-2071       2072-2076         2077-Life
BCBS MOP                     5%
BCBS Premium                 5%       M
ACA MOP                      5%                6,300.00        6,300.00        6,300.00        6,300.00
ACA Premium                  5%       M       13,112.76       13,406.76       13,775.40       13,999.20
Medicare Part B Premium      5%       M                                                                        1,782.00        1,782.00          1,782.00
Medicare Part B Deductible   5%                                                                                  203.00          203.00            203.00
Medigap                      5%       M                                                                        1,668.00        2,219.00          3,167.00
Medicare Part D              5%       M                                                                       18,433.05       18,433.05         18,433.05
PCP                          5%   *
Neurologist                  5%   *
Opthalmologist               5%   *
Cardiologist                 5%   *
Allergist                    5%   *
Dentist                      5%                  82.50           82.50           82.50           82.50           82.50           82.50              82.50
Dietician                    4%   *
ER                           5%   *
Hospitalization              5%   *
Neuro Surgeon                5%   *
Otolaryngologist             5%   *
Surgeon                      5%   *
Pulmonary                    5%   *
Adolescent Medicine          5%   *
Rheumatologist               5%   *
Endocrinologist              5%   *
Gastroenterologist           5%   *
Hepatologist                 5%   *
Orthopedic Surgeon           5%   *
Physiatrist                  5%   *
IVIG & Dex                   5%   *
CBC                          5%   *
CMP                          5%   *
                                            Appendix A: Items of Compensation for R.A.                                          Page 22 of 24


                                     Compensation   Compensation   Compensation    Compensation   Compensation   Compensation      Compensation
ITEMS OF COMPENSATION G.R.   *   M     Year 43        Year 44        Year 45         Year 46       Years 47-51    Years 52-56      Years 57-Life
                                        2063           2064           2065            2066         2067-2071      2072-2076          2077-Life
AED Level              5%    *
EEG                    5%    *
VEEG                   5%    *
MRI of Brain           5%    *
X-rays                 5%    *
DXA Scan               5%    *
Acetazolamide          5%    *
Aptiom                 5%    *
Atrovent               5%    *
Albuterol              5%    *
Levothyroxine          5%    *
Omeprazole             5%    *
Phenobarbital          5%    *
Levocamitine           5%    *
Potassium              5%    *
Triamcinolone          5%    *
Medroxyprogesterone    5%    *
Midazolam              5%    *
ONFI                   5%    *
Nystatin               5%    *
Omega 3                4%        M         240.00         240.00          240.00         240.00         240.00         240.00             240.00
Calcium                4%        M         123.10         123.10          123.10         123.10         123.10         123.10             123.10
Benefibre              4%        M          98.94          98.94           98.94          98.94          98.94          98.94              98.94
Biofreeze              4%        M         191.88         191.88          191.88         191.88         191.88         191.88             191.88
Culturelle Cap         4%        M         481.80         481.80          481.80         481.80         481.80         481.80             481.80
Sodium Bicarb          4%        M          94.08          94.08           94.08          94.08          94.08          94.08              94.08
Imodium                4%        M          89.88          89.88           89.88          89.88          89.88          89.88              89.88
Multi Vit              4%        M          23.00          23.00           23.00          23.00          23.00          23.00              23.00
Diapers/ Depends       4%        M         480.00         480.00          480.00         480.00         480.00         480.00             480.00
Wipes                  4%        M         120.00         120.00          120.00         120.00         120.00         120.00             120.00
Gloves                 4%        M         216.00         216.00          216.00         216.00         216.00         216.00             216.00
                                                  Appendix A: Items of Compensation for R.A.                                          Page 23 of 24


                                           Compensation   Compensation    Compensation   Compensation     Compensation    Compensation    Compensation
ITEMS OF COMPENSATION G.R.         *   M     Year 43        Year 44         Year 45        Year 46         Years 47-51     Years 52-56    Years 57-Life
                                              2063           2064            2065           2066           2067-2071       2072-2076        2077-Life
Chux                          4%       M         288.00         288.00          288.00         288.00            288.00          288.00          288.00
Chlorox Wipes                 4%       M          72.00          72.00           72.00          72.00             72.00           72.00           72.00
G-Tube Supp                   4%   *
Aquaferra Blue Patch for G-
Tube                          4%       M       2,552.63        2,552.63       2,552.63         2,552.63        2,552.63        2,552.63        2,552.63
Trach Tube & Supplies         4%   *
Stoma Adhesive Powder         4%       M         113.28         113.28          113.28          113.28          113.28          113.28          113.28
Butt Paste                    4%       M         135.48         135.48          135.48          135.48          135.48          135.48          135.48
Ketostix                      4%       M          91.18          91.18           91.18           91.18           91.18           91.18           91.18
Lotion                        4%       M         209.88         209.88          209.88          209.88          209.88          209.88          209.88
Anti Itch Cream               4%       M          66.72          66.72           66.72           66.72           66.72           66.72           66.72
Distilled Water               4%       M         165.36         165.36          165.36          165.36          165.36          165.36          165.36
Pill Crusher                  4%                   3.00           3.00            3.00            3.00            3.00            3.00            3.00
PT                            4%   *
OT                            4%   *
Augmentative Comm Eval        4%   *
O2                            4%   *
Shower Chair                  4%                   6.98           6.98            6.98            6.98             6.98            6.98            6.98
Hand Held Shower              4%                   7.00           7.00            7.00            7.00             7.00            7.00            7.00
Over the Toilet Commode       4%                  23.47          23.47           23.47           23.47            23.47           23.47           23.47
Hospital Bed                  4%   *
Foam Mattress                 4%                  36.99          36.99           36.99           36.99            36.99           36.99           36.99
Suction Machine               4%   *
Humidifier                    4%   *
Gastronomy Tube & Supplies    4%   *
Manual WC                     4%   *
Motorized WC                  4%                 349.67         349.67          349.67          349.67          349.67          349.67          349.67
Motorized WC Batteries        4%                 250.00         250.00          250.00          250.00          250.00          250.00          250.00
Motorized WC Maint            4%                 200.00         200.00          200.00          200.00          200.00          200.00          200.00
WC Cushion                    4%                  31.43          31.43           31.43           31.43           31.43           31.43           31.43
Super Poles                   4%                  44.40          44.40           44.40           44.40           44.40           44.40           44.40
                                                       Appendix A: Items of Compensation for R.A.                                                    Page 24 of 24


                                               Compensation     Compensation      Compensation      Compensation     Compensation      Compensation     Compensation
ITEMS OF COMPENSATION G.R.            *   M      Year 43          Year 44           Year 45           Year 46         Years 47-51       Years 52-56     Years 57-Life
                                                  2063             2064              2065              2066           2067-2071         2072-2076         2077-Life
Gait Belt                        4%                   10.00            10.00             10.00             10.00             10.00             10.00            10.00
Tryke                            4%                  180.99           180.99            180.99            180.99            180.99            180.99           180.99
Computer Software                4%                  212.36           212.36            212.36            212.36            212.36            212.36           212.36
Stationary Bike                  4%                   57.14            57.14             57.14             57.14             57.14             57.14            57.14
Case Mngt                        4%                  480.00           480.00            480.00            480.00            480.00            480.00           480.00
Home Care                        4%       M
Facility                         4%       M       162,425.00        162,425.00       162,425.00        162,425.00        162,425.00       162,425.00        162,425.00
Modified Van                     4%
Lodging for IVIG Hospital Stay   4%                    303.00           303.00            303.00           303.00            303.00           303.00            303.00
Stair Lift                       4%
Bathroom Renovation              0%
Lost Future Earnings
Pain and Suffering
Past Unreimbursable Expenses
Medicaid Lien
Annual Totals                                     189,969.90        190,263.90       190,632.54        190,856.34        192,643.19       193,194.19        194,142.19
                                              Note: Compensation Year 1 consists of the 12 month period following the date of judgment.
                                              Compensation Year 2 consists of the 12 month period commencing on the first anniversary of the date of judgment.
                                              As soon as practicable after entry of judgment, respondent shall make the following payment to petitioners,
                                              as guardians of the estate of R.A., for Yr 1 life care expenses ($615,688.80), lost future earnings ($1,156,545.66),
                                              and pain and suffering ($250,000.00): $2,022,234.46.
                                              As soon as practicable after entry of judgment, respondent shall make the following payment to petitioners,
                                              Saurabh Agarwal and Mukta Agarwal, for past unreimbursable expenses: $84,643.06.
                                              As soon as practicable after entry of judgment, respondent shall make the following payment jointly to petitioners and
                                              the Illinois Department of Healthcare and Family Services, as reimbursement of the state's Medicaid lien: $812,257.97.
                                              Annual amounts payable through an annuity for future Compensation Years follow the anniversary of the date of judgment.
                                              Annual amounts shall increase at the rates indicated above in column G.R., compounded annually from the date of judgment.
                                              Items denoted with an asterisk (*) covered by health insurance and/or Medicare.
                                              Items denoted with an "M" payable in twelve monthly installments totaling the annual amount indicated.